NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200111-U

                                 Order filed May 24, 2022
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

     HOLSTEN PROPERTY                                )     Appeal from the Circuit Court
     MANAGEMENT CORPORATION,                         )     of the 12th Judicial Circuit,
                                                     )     Will County, Illinois.
            Plaintiff-Appellee,                      )
                                                     )     Appeal No. 3-20-0111
            v.                                       )     Circuit No. 19-LM-2524
                                                     )
     MICHAEL E. HENDERSON, and All                   )
     Unknown Occupants,                              )     The Honorable
                                                     )     Domenica Ann Osterberger,
            Defendant-Appellant.                     )     Judge, presiding.

     _____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Presiding Justice O’Brien and Justice Lytton concurred in the judgment.
     _____________________________________________________________________________

                                                  ORDER

¶1          Held: In an appeal in an eviction case, the appellate court held that the trial court’s
                  ruling, finding that the defendant tenant had violated the provisions of the lease,
                  was not against the manifest weight of the evidence. The appellate court,
                  therefore, affirmed the trial court’s order evicting the defendant tenant.

¶2          Plaintiff, Holsten Property Management Corporation, filed a complaint in the trial court

     to evict defendant, Michael E. Henderson, from Henderson’s apartment in Joliet, Illinois, for an

     alleged non-monetary violation of the lease. Following a bench trial, the trial court found that
     defendant had violated the lease provisions and entered an order evicting defendant. Defendant

     appealed. We affirm the trial court’s judgment.

¶3                                           I. BACKGROUND

¶4          Plaintiff managed a federally-subsidized apartment building in Joliet, Illinois. Defendant

     had lived in an apartment in that building for the past 20 years. Defendant’s apartment was

     about 500-700 square feet in size and had one bedroom, one living room, a kitchen, one

     bathroom, and some walkways and hallways. Defendant lived by himself in the apartment.

¶5          The most recent lease agreement between the parties was entered into in April 2018 and

     was for a period of one year (from July 1, 2018, to June 30, 2019) but would automatically

     continue for successive one year periods, unless it was terminated as provided for in the lease.

     Among other things, the lease provided that defendant agreed to obey the house rules, which

     were attached to the lease, and any additional rules that were added thereafter as long as the

     additional rules were reasonably related to the safety, care, and cleanliness of the building and

     the safety, comfort, and convenience of the tenants. Of relevance to this appeal, the 2019

     Building Rules (presumably, the house rules) for the property provided that plaintiff reserved the

     right to inspect every apartment monthly upon giving 48 hours’ notice to the tenant and that it

     was a violation of the lease for there to be “excessive clutter, unreported damages, trash, and

     obstructed walkways that prevent[ed] treatment” in the apartment.

¶6          In May 2019, the assistant manager of the apartment building, Lameka Miles, conducted

     an inspection of defendant’s apartment prior to the annual renewal of defendant’s lease. During

     that inspection, Miles saw that defendant had boxes stacked from floor to ceiling in certain areas

     of the apartment and had large buckets and pails stacked in other areas of the apartment; that

     some of the ingresses and/or egresses to or inside of the apartment were blocked; that some of


                                                       2
     the windows, doors, heaters, walls, walkways, and closets were blocked; that there were several

     items stacked on top of the kitchen cabinets; that there was so much stuff stored in the bedroom

     that there was no place to put a bed or to sleep; and that there were certain fire and tripping

     hazards in the apartment due to all of the clutter. Miles determined that defendant’s apartment

     had failed the inspection and documented the problems she had observed in an inspection report.

     A notice was provided to defendant that same month identifying the items that were out of

     compliance and that needed to be corrected by defendant in order to renew his lease.

¶7          Miles gave defendant a referral to resident services, a group or entity that assisted the

     building’s residents to get in compliance with the terms of their leases and correct any problems

     that were discovered during the inspections so that the residents’ leases could be renewed.

     Defendant was also told that the building had a locked storage space that was available to

     residents that defendant could use to store the items from his apartment. Residents could access

     the storage area by contacting management. Defendant declined the services that management

     had recommended.

¶8          A second inspection was conducted of defendant’s apartment by Miles in June 2019.

     According to Miles, there were no changes in the condition of defendant’s apartment since the

     previous inspection. Defendant was again notified of the violations. When Miles tried to talk to

     defendant about the violations, defendant was defensive and combative and responded that he

     did not feel that he was violating anything, that he was not going to remove the items from his

     apartment, and that he did not understand why he would have to remove those items. Miles

     explained to defendant the housekeeping standards that were in place as well as the ordinance

     that applied.




                                                       3
¶9            Miles conducted a third inspection of defendant’s apartment in August 2019. During that

       inspection, Miles again saw that defendant’s apartment had blocked egress, safety hazards in the

       bedroom, and housekeeping issues.

¶ 10          A fourth inspection of defendant’s apartment was conducted by Miles in September

       2019. According to Miles, there were no changes in the condition of defendant’s apartment

       since the previous inspection. Miles found during the fourth inspection that defendant’s

       apartment still had blocked egress, the bedroom door was still blocked, the closet doors were

       blocked, the exhaust fan in the kitchen was blocked, and there were items in excess on top of the

       kitchen cabinets. Miles determined, therefore, that defendant’s apartment had failed the fourth

       inspection.

¶ 11          During that same month, Miles served a 10-day eviction notice on defendant. The notice

       stated that defendant’s lease was being terminated because defendant had violated certain

       provisions of the lease that required defendant to keep his apartment in a clean and safe condition

       in that defendant had excessive clutter throughout his apartment, the clutter prohibited ingress

       and egress to the bedroom, there were tripping hazards in the hallways, there was excessive

       clutter on top of the cabinetry that could fall or could cause the cabinets to fall, there were

       blocked heaters and windows, and there was clutter stacked so high that it posed a falling danger.

       Shortly thereafter, Miles again explained to defendant the problems that defendant needed to

       correct in his apartment.

¶ 12          In October 2019, plaintiff filed an eviction complaint in the trial court in the instant case.

       Plaintiff alleged in the complaint that defendant had violated certain paragraphs of the lease as

       follows:




                                                         4
                                “Specifically, you have excessive clutter throughout your unit. The clutter

                        prohibits ingress and egress to the bathroom. There are tripping hazards in the

                        hallways. There is excessive clutter on top of the cabinetry that could fall or

                        cause the cabinets to fall. There are blocked base board heaters and windows.

                        The clutter is stacked too [sic] that it poses a falling danger.”

       Plaintiff sought possession of the premises and a judgment for costs and all rents accruing

       through trial.

¶ 13           The following month, November 2019, Miles conducted her fifth and final inspection of

       defendant’s apartment. During that inspection, Miles asked defendant if he was interested in

       resolving the situation so that management could move forward in renewing defendant’s lease, as

       the parties had apparently agreed in the trial court. Defendant stated that he was not willing to

       work with management and began videotaping Miles and a fellow employee in defendant’s

       apartment. According to Miles, at the time of the fifth inspection, defendant’s apartment still had

       excessive clutter—boxes were still stacked to the ceiling; ingresses and egresses were still

       blocked; the closet was still blocked; and there were still safety, fire, and tripping hazards. The

       only change that had taken place in the condition of defendant’s apartment from the first

       inspection until the fifth inspection was that one of the televisions had been moved to the middle

       of the floor away from the second window in the living room. Miles determined, therefore, that

       defendant’s apartment had failed the fifth inspection. After the fifth inspection, defendant was

       given housekeeping inspection checklists that identified the deficiencies that defendant needed to

       correct.

¶ 14           In January 2020, plaintiff’s case proceeded to a bench trial in the trial court. Both sides

       were represented by attorneys. The trial took only a short time to complete. During the trial,


                                                           5
       plaintiff called Miles to testify as its only witness. Miles’s testimony provided most or all of the

       facts as set forth above. In addition to that testimony, plaintiff also admitted numerous exhibits

       into evidence, including the lease, the building rules, the 10-day notice of termination, notices

       that were sent to defendant of the inspection results, some of the referrals for services that were

       sent on defendant’s behalf, and photographs from some of the inspections showing the condition

       of defendant’s apartment.

¶ 15           The 73-year-old defendant testified as the only witness for the defense and denied that he

       had violated any of the lease provisions. 1 According to defendant, management had been telling

       him for the past 10 years that he had too much clutter in his apartment and that he was violating

       the federal Department of Housing and Urban Development’s (HUD) regulations but would

       never produce those regulations, even though defendant had demanded that management show

       him the regulations he was violating. Defendant testified further that the boxes in his apartment

       contained items of personal property, not trash or clutter, and that the buckets contained canned

       goods, not flammable items. Defendant maintained that there was nothing in his apartment

       blocking the operable windows, the closet doors, the front door, the hallways, or blocking or

       touching the heaters. Defendant admitted into evidence several pictures that had been taken in

       July, August, and November 2019 that defendant believed supported his testimony. Those

       pictures have not been made part of the record on appeal.

¶ 16           After all of the evidence had been presented and the attorneys had made their closing

       arguments, the trial court found that defendant had violated the provisions of his lease and

       entered an order evicting defendant from the premises (giving plaintiff possession of the




               1
                Defendant also provided in his testimony some of the information that has been set forth
       previously.
                                                          6
       premises). In the order, the eviction was stayed until the end of February 2020. Defendant filed

       a motion to reconsider, which the trial court denied.

¶ 17          Defendant filed a self-represented appeal. After filing his notice of appeal, defendant

       filed a motion asking the trial court to stay the eviction order until defendant’s appeal had been

       ruled upon. The trial court granted defendant’s motion to stay.

¶ 18                                              II. ANALYSIS

¶ 19          On appeal, defendant argues that the trial court erred in finding that defendant had

       violated his lease and in granting plaintiff’s complaint for eviction on that basis. In support of

       that argument, defendant asserts first that plaintiff failed to prove that the provisions it claims

       defendant violated was in the lease. Instead, defendant contends, plaintiff’s allegations of a lease

       violation were nothing more than the personal opinions of plaintiff’s employees, who were not

       building inspectors. In addition, defendant maintains, the trial court found that defendant had

       violated the lease without even specifying which lease provisions (or HUD regulations)

       defendant had violated. Second, defendant asserts that plaintiff’s complaint for eviction should

       have been rejected outright because it failed to comply with several of the statutory pleading

       requirements. For those reasons, defendant asks that we reverse the trial court’s eviction order

       and that we reinstate or renew his lease for his apartment.

¶ 20          Plaintiff argues that the trial court’s ruling was proper and should be upheld. In support

       of that argument, plaintiff makes two main assertions. First, plaintiff asserts that defendant has

       forfeited all of his arguments on appeal, including those criticisms regarding plaintiff’s

       complaint, because he failed to raise those arguments in the trial court. Second, plaintiff asserts

       that the evidence presented in the trial court was sufficient to prove that defendant had violated




                                                         7
       the lease and that the trial court’s ruling, therefore, was not erroneous. For those reasons,

       plaintiff asks, although somewhat implicitly, that we affirm the trial court’s judgment.

¶ 21          A trial court’s ruling made after a bench trial, such as the eviction proceeding in the

       present case, will not be reversed on appeal unless it is against the manifest weight of the

       evidence. See Reliable Fire Equipment Co. v. Arredondo, 2011 IL 111871, ¶ 12. A ruling is

       against the manifest weight of the evidence only if it is clearly apparent from the record that the

       trial court should have reached the opposite conclusion or if the ruling itself is unreasonable,

       arbitrary, or not based upon the evidence presented. Best v. Best, 223 Ill. 2d 342, 350 (2006).

       Under the manifest weight standard, deference is given to the trial court as finder of fact because

       the trial court is in a better position than the reviewing court to observe the conduct and

       demeanor of the parties and witnesses. Id. A reviewing court, therefore, will not substitute its

       judgment for that of the trial court as to the credibility of witnesses, the weight to be given to the

       evidence, or the inferences to be drawn from the evidence. Id. at 350-51.

¶ 22          After having reviewed the record in the present case, we find that the trial court’s

       determination—that defendant had violated the lease—was well-supported by the evidence. The

       evidence presented at defendant’s bench trial showed that Miles inspected defendant’s apartment

       numerous times over a several month period. Each time, Miles observed the same problems: that

       boxes were stacked from floor to ceiling; that windows, doors, heaters, closets, and walkways

       were blocked; and that there were numerous tripping and safety hazards in the apartment.

       Defendant was advised of the violations, given repeated opportunities to correct the problems,

       and also provided with services that would assist him in doing so and access to a storage unit.

       Despite plaintiff’s efforts, defendant repeatedly refused to correct the problems. The condition

       of defendant’s apartment was in direct violation of plaintiff’s house rules, which were


                                                         8
       incorporated by reference into the terms of the lease and which specifically prohibited excessive

       clutter. Although defendant’s testimony and pictures contradicted some of what Miles had stated

       as to the condition of defendant’s apartment, even as of the trial date, defendant did not dispute

       that he still had boxes stacked floor to ceiling in the apartment. We must conclude, therefore,

       that the trial court’s finding of a lease violation was not against the manifest weight of the

       evidence. See id. at 350.

¶ 23          As for defendant’s criticisms about plaintiff’s eviction complaint, all of those criticisms

       were forfeited when plaintiff failed to raise those criticisms in the trial court. See 735 ILCS 5/2-

       612(c) (West 2018) (stating that “[a]ll defects in pleadings, either in form or substance, not

       objected to in the trial court are waived”). We will not address those criticisms further here. We

       do, however, agree with defendant that his other argument was sufficiently raised in the trial

       court and have, therefore, addressed it, as indicated above.

¶ 24                                           III. CONCLUSION

¶ 25          For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 26          Affirmed.




                                                         9